Citation Nr: 0809130	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  05-14 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran had active service from January 1957 to January 
1961 and from June 1963 to June 1979.  The veteran died in 
January 1995, and the appellant is the veteran's surviving 
spouse.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, that denied entitlement to service connection for 
the cause of the veteran's death.

In March 2007, the case was remanded to the RO to schedule 
the appellant for a personal hearing before a Veterans Law 
Judge.  In May 2007, the appellant testified at a personal 
hearing before the undersigned Veterans Law Judge sitting at 
the RO.  A transcript of her testimony is associated with the 
claims file.

The Board remanded the claim to the RO in August 2007 for 
further development and consideration. 


FINDINGS OF FACT

1.  The veteran died in January 1995, as a result of hepatic 
encephalopathy, due to or as a consequence of metastatic 
colon carcinoma with liver metastases. 

2.  The veteran served in the Republic of Vietnam during the 
Vietnam era.
3.  The veteran is presumed to have been exposed to Agent 
Orange in Vietnam. 

4.  At the time of the veteran's death, service connection 
was in effect for lumbosacral nerve root compression, rated 
10 percent disabling.

5.  A preponderance of the medical evidence of record does 
not support a finding that the veteran incurred an in-service 
injury or disease, including diabetes mellitus that caused or 
contributed to his death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5013A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.312(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to the effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).  The notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant with pre-adjudication notice in 
April 2004.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claim.

While the notification did not advise the appellant of the 
laws regarding the effective date for grant of service 
connection for cause of the veteran's death, the claim is 
denied and, accordingly, any defect with respect to that 
aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, obtained a medical opinion 
regarding the nature and etiology of the veteran's death, and 
afforded the appellant the opportunity to give testimony 
before the Board.  All known and available records relevant 
to the issue on appeal have been obtained and associated with 
the veteran's claims file; and the appellant has not 
contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.
II.  Analysis

The appellant is seeking service connection for the cause of 
the veteran's death.  Essentially, she contends that the 
veteran's presumed exposure to Agent Orange during his 
service in the Republic of Vietnam during the Vietnam War 
caused him to develop his fatal colon cancer.  She also 
believes that his diabetes mellitus, which was caused by his 
Agent Orange exposure, contributed to his death.  

For service connection for the cause of the veteran's death 
to be granted, it must be shown that a service-connected 
disability caused the death, or substantially or materially 
contributed to cause death.  A service-connected disability 
is one which was incurred in or aggravated by active service, 
one which may be presumed to have been incurred during such 
service, or one which was proximately due to or the result of 
a service-connected disability.  See 38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  See 38 C.F.R. § 3.312(b).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  See 38 C.F.R. § 3.312(c)(2).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  See 38 C.F.R. § 
3.312(c)(3).

The service medical records for the veteran's period of 
service are negative for any finding of colon disease or 
cancer.  Accordingly, in-service incurrence of disease is not 
shown.  The appellant does not contend otherwise.

A veteran, such as the deceased, who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the Vietnam era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ .307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain enumerated diseases 
shall be service connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  
See 38 C.F.R. § 3.309(e).

The diseases which are deemed to be associated with herbicide 
exposure do not include colon cancer.  See 38 C.F.R. § 
3.309(e); see also Diseases Not Associated with Exposure to 
Certain Herbicide Agents, 68 Fed. Reg. 27,630-41 (May 20, 
2003).

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  

The veteran was diagnosed with colon cancer in 1994.  The 
veteran died in January 1995, as a result of hepatic 
encephalopathy, due to or as a consequence of metastatic 
colon carcinoma with liver metastases.  At the time of the 
veteran's death, service connection was in effect for 
lumbosacral nerve root compression, rated 10 percent 
disabling.  He was also diagnosed with Type II diabetes 
mellitus.  Effective July 9, 2001, Type II diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes) 
was added to a list of diseases subject to presumptive 
service connection due to herbicide exposure in Vietnam under 
38 C.F.R. § 3.309(e).  See 66 Fed. Reg. 23,166 (May 8, 2001).  
Therefore, the question of whether the veteran's diabetes 
mellitus caused or contributed to his death must also be 
considered.  

In August 2007, a VA physician reviewed the veteran's claims 
file and provided an opinion.  He stated that he did not 
believe that the veteran's metastatic colon cancer was caused 
by a toxic substance, and that the veteran was not in an 
immunocompromised state due to his service-connected diabetes 
mellitus.  He essentially concluded that the veteran's Agent 
Orange exposure or diabetes mellitus did not contribute to 
his death.

The appellant submitted articles relating to Agent Orange 
exposure and the development of colon cancer.  However, these 
articles do not purport to address the specific facts of the 
individual case under consideration.  As such, they are not 
significantly probative of the issue to place the evidence in 
equipoise.

Therefore, service connection cause of the veteran's death 
must be denied based on the lack of competent medical 
evidence showing that any incident of service, including 
diabetes mellitus and Agent Orange exposure caused or 
contributed to his death.  The preponderance of the evidence 
is against the claim; there is no doubt to be resolved; and 
service connection for cause of the veteran's death is not 
warranted. 


ORDER

Entitlement to service connection of the cause of the 
veteran's death is denied.






____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


